Case 1:19-cv-00267-.]PO Document 19 Filed 03/07/19 Page 1 of 2

UNITED STATES COURT DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

RICHARD BERGER, for himself and on behalf
of all others similarly situated,
Civ. No. 19-CV-00267 (JPO)

Plaintiffs,
against
NEW YORK UNIVERSITY,
Defendants.

 

 

DECLARATION OF SANDI F. DUBIN
SANDI F. DUBIN hereby declares as follows:

l. I am employed by New York University (“NYU”) as its Associate General
Counsel & Director of Labor Relations. This declaration, which is submitted in support of
NYU’s opposition to Plaintift_` Richard Berger’s Motion to Remand in the above-captioned
action, is based on my personal knowledge unless otherwise indicated.

2. Attached hereto as Exhibit A is a true and correct copy of the collective
bargaining agreement (the “CBA”) between NYU and the Local One Securities Officers Union
(the “Union”), dated May 20, 2013, as well as subsequent extensions of the CBA.

3. Attached hereto as Exhibit B is a true and correct copy of the Settlement
Agreement entered into by a Union member, the Union, and NYU, dated September 10, 2010,
resolving a grievance that was brought against NYU pursuant to the CBA’s Grievance
Procedure. The names of any Union members have been redacted from this Exhibit.

4. Attached hereto as Exhibit C is a true and correct copy of the Settlement

Agreement entered into by the Union and NYU, dated June 4, 2012, resolving a grievance that

Case 1:19-cv-OO267-.]PO Document 19 Filed 03/07/19 Page 2 of 2

was brought against NYU pursuant to the CBA’s Grievance Procedure. The names of any Union
members have been redacted from this Exhibit.

5. Attached hereto as Exhibit D is a true and correct copy of the Settlement
Agreement entered into by the Union and NYU, dated June 4, 2012, resolving a grievance that
was brought against NYU pursuant to the CBA’s Grievance Procedure. The names of any Union
members have been redacted from this Exhibit.

6. Attached hereto as Exhibit E is a true and correct copy of the Step 2 - Notice of
Grievance, dated Febr'uary 15, 2019, that Was served by NYU on the Union in accordance with
the CBA’s Grievance Procedure.

7. Attached hereto as Exhibit F is a true and correct copy of the NYU’s Demand
For Arbitration that was served on Plaintifi` by counsel for NYU on February 21, 2019, in
accordance With the CBA’s Grievance Procedure.

8. Attached hereto as Exhibit G is a true and correct copy of the NYU’s Demand
For Arbitration that was filed by NYU with the American Arbitration Association on March 6,
2019, in accordance with the CBA’s Grievance Procedure.

I declare under penalty of perjury under the laws of the State of New York and the United
States that the foregoing is true and correct. __

Signature:/Gé`/"’A" M\
Printed Name: M
Date: 3/ 7/ 90 l q

